Citation Nr: 1727928	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for a medial meniscus tear of the left knee.

2.  Entitlement to a rating in excess of 10 percent disabling for slight lateral instability of the left knee, residual of medial meniscus tear of the left knee.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to May 1977.  He was then a member of the Army Reserves for several years and had an additional period of active duty from November 1990 to May 1991 in support of Operation Desert Shield/Desert Storm.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2015, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In August 2015, the Board remanded the issue on appeal the agency of original jurisdiction (AOJ) for additional development.  While in remand status, in a December 2015 rating decision, the RO granted a separate rating for slight lateral instability of the left knee under DC 5257, effective July 14, 2011 so the Board will also address entitlement to an increased rating for instability below.

Included in the Veteran's appeal was a claim for service connection for chronic lower back pain, as secondary to the service-connected medial meniscus tear of the left knee.  Service connection for the Veteran's back disability was granted in a December 2015 rating decision; therefore, the claim is no longer in appellate status before the Board and will not be addressed below.

In addition, the issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  As discussed in the Remand section, the evidence of record has raised the claim of TDIU and the issue must be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran underwent a meniscectomy and has a symptomatic left knee meniscus injury.

2.  The Veteran has slight instability and no recurrent subluxation in his left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for medial meniscus tear of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Diagnostic Code 5259 (2016).

2.  The criteria for an evaluation in excess of 10 percent for slight lateral instability of the left knee have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. § 3.321; Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Increased Rating for Left Knee

The Veteran is service connected for a left knee meniscus tear under Diagnostic Code (DC) 5259 and rated as 10 percent disabling, the highest attainable rating under DC 5259.  The Veteran is separately rated under DC 5257 for slight lateral instability of the left knee as residuals of the meniscus tear and rated as 10 percent disabling.  Ordinarily, assigning separate ratings under both diagnostic codes for the instability associated with the Veteran's medial meniscus tear would violate the rules prohibiting pyramiding, as it would compensate the Veteran twice for the same symptomatology.  In this case however, the RO found it appropriate to rate the Veteran's instability separately and the Board will not disturb that decision.

Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second requirement of being "symptomatic" is broad enough to encompass all symptoms, including instability.  The record shows that the Veteran's knee disability is manifested by findings or symptoms which include instability.  These symptom[s] are contemplated by the rating criteria under both DC 5257 and 5259, with instability as a symptomatic residual of the meniscectomy.
A January 2012 compensation and pension examination revealed no evidence of painful motion in the Veteran's left knee.  Flexion was 140 degrees or greater and there was no limitation of extension of the left knee.  Anterior instability was noted as normal, posterior instability was normal, and medial-lateral instability was also normal.  An x-ray revealed no signs of patellar subluxation.  The examiner also noted that the Veteran does not use any assistive devices as a normal mode of locomotion.

A July 2013 compensation and pension examination indicates the Veteran has normal anterior instability, normal posterior instability, and normal medial-lateral instability in the left knee.  The examiner also noted that the Veteran had no history of recurrent patellar subluxation.  Flexion was 140 degrees or greater and there was no limitation of extension of the left knee.  

In a November 2015 compensation and pension examination, the Veteran's range of motion, functional limitation, strength and stability were tested.  The Veteran's range of motion was described as abnormal or outside of normal range, with flexion of 0 to 100 degrees and extension as 100 to 0 degrees.  There was no evidence of pain with weight bearing and no additional functional loss after repetitive testing.  Joint stability testing was performed, and the examiner indicated that there was instability associated with the left knee.  Anterior instability was noted as 1+ (0-5 millimeters), posterior instability was normal, medial instability was normal, and lateral instability was normal.  The examiner also noted that the Veteran does not use any assistive devices as a normal mode of locomotion.

In February 2017, the Veteran submitted the results of an MRI performed on his left knee at the Nashville VAMC.  The MRI revealed a horizontal cleavage tear in the body of the meniscus and a complex tear that is demonstrated in the posterior horn of the medial meniscus extending to its superior and inferior articular surfaces.

In a March 2017 compensation and pension examination, the Veteran's range of motion, functional limitation, strength and stability were tested.  The Veteran's range of motion was described as abnormal or outside of normal range, with flexion of 0 to 80 degrees and extension as 80 to 0 degrees.  There was no evidence of pain with weight bearing and no additional functional loss after repetitive testing.  Joint stability testing was performed, and the examiner indicated that there was no instability associated with the left knee.  Anterior instability was noted as normal, posterior instability was noted as normal, medial instability was noted as normal, and lateral instability was noted as normal.  The examiner also noted that the Veteran does not use any assistive devices as a normal mode of locomotion.

Outpatient records from the Nashville VAMC has been associated with the file.  In May 2015, an examiner noted that the Veteran had knee surgery in 1999 and that it "continues to be a problem for which he wears knee brace.  Knee stabilizer assists him in preventing pain as well as function better by preventing 'buckling' or 'giving way.'"  A June 2015 follow-up report notes reduced range of motion in the Veteran's left knee.  In September 2015, the Veteran contacted the Nashville VAMC to report constant left knee pain and a severe burning sensation.  It was also noted that the Veteran wears a "hinged knee brace on the left side" but that the braced left knee has a normal range of motion.

The Veteran testified during a May 2015 hearing wherein he described the worsening of his left knee disability.  During the hearing, the Veteran asserted that he now has a problem with his knee "buckling" that requires the use of a "knee stabilizer" on occasions where the Veteran will be walking or climbing steps.  The Veteran also reported a recurrence of knee spurs that increase his pain and his range of motion.  The Board finds the Veteran's statements to be credible, as his complaints have been consistent throughout his appeal.  The Veteran is also competent to report his symptoms, including pain, instability, and the use of a knee stabilizer.  However, the Veteran is not qualified to assess the severity of his symptoms, instability in this case, for the purpose of determining a disability rating, because that would require a medical opinion.

A December 2015 rating decision granted service connection, and assigned an evaluation of 10 percent, for instability associated with the Veteran's left knee meniscus tear.  In arriving at this decision, the RO relied on the aforementioned November 2015 compensation and pension examination wherein the examiner noted anterior instability and an x-ray showed evidence of degenerative arthritis.  However, the more recent compensation and pension examination, dated March 2017, revealed no lateral instability and no subluxation.  The Board finds this rating decision, and the evidence upon which it was based, highly probative in that it classifies the Veteran's instability as "slight", which warrants the 10 percent rating under DC 5257.

With respect to DC 5257 (recurrent subluxation or lateral instability), the Veteran is currently assigned a 10 percent rating under that diagnostic code.  As noted above, a November 2015 VA treatment record indicates "mild" instability of the right knee.  Neither the November 2015 VA examiner nor the March 2017 examiner found any recurrent subluxation.  This finding is also supported by the absence of instability in the left knee during the March 2017 examination.  The Board finds that the greater weight of the evidence is against finding that the Veteran had more than mild instability during the period on appeal, so a rating in excess of 10 percent under DC 5257 is not warranted.

As for DC 5259, the Veteran has received the sole schedular rating under the code and no higher rating is available.  Assuming for the sake of argument, without deciding such, that separate ratings could be assigned for limitation of motion, a 10 percent rating is assigned for flexion limited to 45 degrees (DC 5260) and a 10 percent rating is assigned for extension limited to 10 degrees (DC 5261).  No such limitations have been shown here.  Extension has always been normal (0 degrees) and flexion has been limited to 80 degrees, at worst. The medical evidence of record establishes that the Veteran does not have ankylosis of either knee, so a rating under DC 5256 is not warranted, and he does not have semilunar, dislocated cartilage with frequent episodes of "locking," so a rating under DC 5258 is also not warranted.

As for functional loss, other than the symptoms already rated - instability under DC 5257 and symptomatic removal of cartilage under DC 5259 - there is no showing of additional functional impairment.  Again, "symptomatic" removal of cartilage arguably encompasses the Veteran's complains of pain and limitations of motion (although not separately compensable), and he already has a separate rating for instability.  

The Board finds that the Veteran's symptoms are wholly contemplated by DC 5259 and 5257 and that the evidence of record fails to support higher or separate ratings under these and other potentially applicable diagnostic codes.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of disability ratings in excess of 10 percent, and the claims are therefore denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's knee disability under both DC 5259 and 5257.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

The Veteran's knee symptoms such as painful motion, limitation of motion, swelling, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with knee disabilities when assigning the schedular ratings.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   The Board finds that the rating schedule is adequate for rating the Veteran's left knee disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.

Duties to Notify and Assist

To date, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In August 2015, the Board remanded the issue on appeal the agency of original jurisdiction (AOJ) for additional development.  The remand included directions for the VA examiner performing the Veteran's examination to specifically address the Veteran's lay statements regarding instability and the use of a knee brace.  In December 2016, the Veteran, through his representative, filed an appellate brief wherein the adequacy of the November 2015 examiner's medical opinion is called into question.  Specifically, the representative argued that the examiner did not address the Veteran's lay statements.  

The point of the prior remand was to take into account the Veteran's statements as to instability, in light of the fact that prior objective testing had been negative.  Although the examiner did not cite to any specific lay statement provided by the Veteran, VA has considered his statements as credible and assigned him a separate rating for instability.  The purpose, then, of the prior remand has been sufficiently satisfied.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, although additional evidence has been received since the last supplemental statement of the case, the Veteran's representative waived RO review of this evidence in July 2017.






[Continued on Next Page]
ORDER

Entitlement to an evaluation in excess of 10 percent disabling for medial meniscus tear of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent disabling for slight lateral instability of the left knee, as residuals of the meniscus tear, is denied.


REMAND

The evidence of record raises the issue of TDIU in this case.  In May 2015, the Veteran testified before the undersigned VLJ and asserted that he has been unable to work due to his service-connected back condition, currently rated as 10 percent disabling.  As entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is potentially an element of all rating issues, the Board finds that further development is required prior to adjudication of the issue.

Accordingly, the case is REMANDED for the following action: 

1. Obtain the Veteran's outstanding medical records from the VA Medical Center in Nashville TN dated from December 2015 to the present.

2. Send the Veteran a VCAA notice letter which advises him of the criteria needed to substantiate a claim for a TDIU.  Ask the Veteran to complete an Application for TDIU (VA Form 21-8940) providing updated information on his employment status during the period on appeal.

3. Then, readjudicate the issue on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


